Citation Nr: 1452305	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-27 164A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a gastrointestinal disability, claimed as a stomach condition.

2. Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a gastrointestinal disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Leonard Danley, Sr., Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to September 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and from a May 2011 rating decision by the RO in Atlanta, Georgia.

In his October 2012 substantive appeal, the Veteran requested a hearing before the Board.  However, in June 2014, the Veteran's representative submitted a statement indicating the Veteran wished to withdraw his hearing request.  Accordingly, the Veteran's hearing request is withdrawn.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record.  The Veterans Benefits Management System does not contain any relevant documents.

The RO initially denied service connection for depression in the May 2011 rating action.  In subsequent statements in March 2014 and April 2014, he asserted that service connection was warranted for PTSD.  In light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled), the Veteran's claim for service connection for acquired psychiatric disability has been recharacterized as noted above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's service personnel records indicate that he enlisted in the Reserves in June 1957, and in August 1958 he was ordered to serve a two-year period of active duty.  The Veteran was discharged from service one month later.  The Veteran has reported he was treated many times during service for stomach and digestive complaints, including a period of hospitalization and an exploratory surgery.  See, e.g., April 2014 Veteran statement.  However, the service treatment records currently associated with the claims file do not include any complaints of, or treatment for, stomach or digestive complaints.  Further, the Veteran states that he was discharged from active duty because of his stomach and digestive issues.  See id.  The Veteran's service personnel records currently of record, including his DD 214, indicate he was administratively discharged for the convenience of the government, but do not provide more detailed information.  On remand, the AOJ should make appropriate efforts to obtain any other outstanding service personnel and/or treatment records, to include contacting the Veteran's Reserve unit and the Great Lakes Naval Hospital.  The AOJ should also make appropriate efforts to clarify the reason(s) for the Veteran's discharge from active duty service.

In his April 2014 statement, the Veteran indicated he suffered both physical and mental harm because he enlisted in the military when he was only 14 or 15 years old by changing his birth date.  See also June 1957 enlistment examination report (lists the Veteran's birth year as 1939); DD 214 (lists Veteran's birth year as 1940).  In the statement, the Veteran indicated he attached exhibits, to include a copy of his birth certificate, and letters from two professionals regarding the harm that could be caused to a child by his inability to adapt to military life at such a young age.  No exhibits were attached to the Veteran's April 2014 statement.  On remand, the AOJ should request that the Veteran submit any further evidence he may wish to have considered regarding his claims, to include any exhibits related to his April 2014 statement.

Further, in his April 2014 statement, the Veteran indicated he receives disability benefits from the Social Security Administration (SSA), and the Veteran's statement indicates these benefits may be related to his gastrointestinal disability and/or his depression.  But see September 2009 VA mental health initial evaluation note (Veteran was disabled from the legs in 1986 and is getting Social Security disability).  On remand, the AOJ should make appropriate efforts to obtain the Veteran's records from SSA.

The Veteran has stated he received treatment regarding his gastrointestinal disability and depression from the VA Medical Center (VAMC) in Atlanta, Georgia from 1985 to the present, the VAMC in Decatur, Georgia from 1980 to present, the VAMC in Smyrna, Georgia from 1984 to the present, and the VAMC in Lexington, Kentucky from 1960 to 1972.  See May 2010 VA Form 21-4142; February 2010 notice of disagreement.  However, of record are treatment records from the Lexington VAMC dated September 1968 to November 1970, and treatment records from the Atlanta VAMC dated March 2009 to October 2009 and March 2011 to June 2011.  On remand, the AOJ should obtain all of the Veteran's VA treatment records.

The evidence of record also indicates the Veteran has received private treatment.  On the May 2010 VA Form 21-4142, the Veteran stated he has received treatment from the Douglas Medical Group from 1990 to the present.  See also February 2010 notice of disagreement.  Of records are treatment records from the Douglas Medical Group dated February 2003 to April 2010.  The record indicates the Veteran continues to see his primary care physician at the Douglas Medical Group on a regular basis.  See June 2009 VA primary care attending note.  On remand, the AOJ should make appropriate efforts to obtain any outstanding treatment records from the Douglas Medical Group.  Further, the treatment notes from Douglas Medical Group indicate the Veteran was referred to a private gastrointestinal physician at the Gastrointestinal Specialists of Georgia.  On remand, the AOJ should make appropriate efforts to obtain all treatment records from the Gastrointestinal Specialists of Georgia.

The evidence of record also indicates the Veteran has received private psychological treatment.  See September 2009 VA mental health history and physical (Veteran reports outpatient psychiatric care in 1986 to 1987 from Dr. J.M. at Kennestone Hospital); September 2009 VA mental health initial evaluation note (Veteran reports he was in counseling from 1988 to 1989 for mental distress).  On remand, the AOJ should make appropriate efforts to obtain any private psychological treatment or counseling records.

In August 2010, the Veteran was afforded a VA examination regarding his claimed gastrointestinal disability.  The VA examination report states that the Veteran reported he has served from 1953 to 1957, during the Korean War.  Further, the VA examiner opined that the Veteran's stomach condition is at least as likely as not related to an in-service event, stating as part of his rationale that the Veteran underwent surgery for duodenal ulcer disease during service; however the examiner referenced the Veteran's November 1970 treatment records, which were actually from the Lexington VAMC.  Because the facts upon which the August 2010 VA examiner based his opinion were inaccurate, the August 2010 VA examination report is inadequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  On remand, the Veteran should be afforded a new VA examination to address the nature and etiology of his gastrointestinal disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a VCAA notice letter addressing his claim for service connection for PTSD.  

2. The AOJ should request the Veteran's records, to include his service treatment records and his service personnel records, from the appropriate records repository, to include contacting the Navy Reserve organization NRSD 5-30.  The AOJ should also request any treatment and/or surgical records from the Great Lakes Naval Hospital.  All obtained records should be associated with the claims file.

a) Once obtained, the AOJ should review the Veteran's Reserves records to ascertain the Veteran's periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).

b) The AOJ should also make appropriate efforts to clarify the reason(s) for the Veteran's discharge from service.

3. The AOJ should undertake appropriate development to obtain all of the Veteran's disability benefits records from SSA.  All obtained records should be associated with the claims file.

4. The AOJ should ask the Veteran to identify any private treatment related to his claimed gastrointestinal disability and/or tinnitus, and any private psychological treatment.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims which are not already associated with the claims file, to include from the Douglas Medical Group, Gastrointestinal Specialists of Georgia, and Dr. J.M. at Kennestone Hospital.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

5. Thereafter, the AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

6. The AOJ should obtain all outstanding VA treatment records, to include from the Atlanta VAMC from 1985 to the present, the VAMC in Decatur, Georgia from 1980 to present, the VAMC in Smyrna, Georgia from 1984 to the present, and the VAMC in Lexington, Kentucky from 1960 to 1972.  All obtained records should be associated with the claims file.

7. The AOJ should request that the Veteran submit any further evidence he may wish to have considered regarding his claims, to include any exhibits related to his April 2014 statement, including a copy of his birth certificate and letters from Ms. D.S. and Col. D.B.  Any evidence obtained should be associated with the claims file.

8. After the above development has been completed, and after any records obtained have been associated with the claims file, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's gastrointestinal disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all gastrointestinal and/or stomach disabilities that are currently manifested, or that have been manifested at any time since February 2009.

The examiner should address the Veteran's reports of peptic ulcers, severe stomach pain, rectal bleeding, nausea, vomiting, and diarrhea.  See, e.g., October 2012 Veteran statement.

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the gastrointestinal disability originated during active duty, or is in any other way causally related to his active duty service?

The examiner should specifically address the Veteran's contentions that he first experienced stomach pain and discomfort during service, that he was treated multiple times during service to include hospitalization and an exploratory surgery, that it was determined that he was leaking stomach acids which was causing the destruction of his esophagus and ulcers were developing, and that he believes he was discharged from service because of his stomach issues.  See, e.g., April 2014 Veteran statement; October 2012 Veteran statement; August 2012 Veteran statement.

The examiner should note that the Veteran's service treatment records may have been destroyed by a fire at the National Archives and Records Administration on July 12, 1973.  See April 2009 notice letter to the Veteran.

The examiner should specifically address the March 2010 statement from the Veteran's mother and the April 2009 statement from the Veteran's sister regarding the Veteran's complaints of stomach and/or gastrointestinal symptoms during service.

The examiner should also specifically address the Veteran's contentions that he has experienced stomach pain and other gastrointestinal symptoms, to include those listed above in part (a), since his service.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

9. The AOJ should conduct any other development deemed appropriate.

10. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


